      Case:14-01519-MCF13 Doc#:106 Filed:07/17/19 Entered:07/17/19 14:29:13                                Desc:
                             Order on Arrears Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:
                                                             Case No. 14−01519 MCF
LOURDES MILAGROS JIMENEZ CLAUDIO
aka LOURDES M JIMENEZ CLAUDIO, dba
LOURDES NAIL'S                                               Chapter 13


xxx−xx−8382
                                                             FILED & ENTERED ON 7/17/19

                         Debtor(s)



                                               ORDER ON ARREARS

This case is before the Court on debtor's(s') opposition to the motion to dismiss filed by TRUSTEE alleging that
debtor(s) has/have failed to comply with the confirmed Chapter 13 Plan (docket entry #105). Debtor(s) request(s)
time to cure the arrears.

Debtor(s) is (are) hereby granted thirty (30) days from notice of this order to file evidence of being current. If the
arrears are timely cured, the motion to dismiss shall be deemed denied. However, upon debtor's(s') failure to file
evidence of being current, an order dismissing the case will be entered without further notice or hearing . Order due
by 8/16/19.

IT IS SO ORDERED.

In San Juan, Puerto Rico, this Wednesday, July 17, 2019 .
